Citation Nr: 1114990	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  05-25 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from July 1961 to May 1985.  He died in June 2003, and the Appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  During the pendency of this appeal, this claim was transferred to the RO in Chicago, Illinois.  


FINDINGS OF FACT

1.  The Veteran died in June 2003, at the age of 55.  The certificate of death listed the immediate cause of death as cancer of the esophagus.

2.  At the time of the Veteran's death, service connection was in effect for ankylosing spondylitis of the lumbar spine, sacroiliac joints, and dorsal spine; residuals of a blast injury, with fractured right index finger, post-operative; diminished lung capacity associated with ankylosing spondylitis; and aortic regurgitation.

3.  There is no competent and probative evidence linking the cause of the Veteran's death to his military service or to a service-connected disorder. 


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist appellants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the appellant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the context of a claim for service connection cause of death, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a service connection cause of death claim based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim such based on a disorder not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Prior to the initial adjudication of the Appellant's claim, the RO's August 2003 letter advised her of the evidence and information required to substantiate a service connection cause of death claim based on a service-connected and a nonservice-connected condition.  The Appellant was not afforded notification of the Veteran's disabilities for which service connection had been granted, in that, no separate letter was issued to her wherein this information was provided.  With that said, however, the Appellant had actual knowledge of the Veteran's service-connected disabilities.  Specifically, in the December 2003 rating decision wherein the Appellant's claim was initially denied, the RO listed the Veteran's service-connected disabilities.  Although the official notice provided to the Appellant pursuant to this claim did not satisfy VA's duty to notify, the Appellant had actual knowledge of the Veteran's service-connected disabilities.  As such, the Board finds that any notice error was not prejudicial to her claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Further, the purpose behind the notice requirement has been satisfied because the Appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Appellant has been satisfied in this case.  The RO obtained the Veteran's service treatment records, personnel records, and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In August 2010, an opinion was obtained from a VA examiner as to whether the Veteran's esophageal cancer was etiologically related to his inservice exposure to an herbicidal agent.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The examiner rendered an opinion after a thorough review of the Veteran's claims file.  As such, the Board finds that August 2010 VA examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Historically, the Veteran served on active duty from July 1961 to May 1985.  A June 2003 certificate of death indicated that the Veteran died in June 2003, at the age of 55.  The certificate of death listed the immediate cause of death as cancer of the esophagus.  No underlying causes of death were listed.  In July 2003, the Appellant submitted a claim of entitlement to service connection for the cause of the Veteran's death, which was denied by a rating decision in December 2003.  In October 2009, the Board remanded the Appellant's claim for further development.  Specifically, the Board directed the RO to request the Appellant submit or identify (1) M.C.D., M.D.'s July 23, 2003 letter in support of the Appellant's claim or, alternatively, a replacement letter from Dr. M.C.D., and (2) an opinion from a surgeon who purportedly related the Veteran's esophageal cancer to his inservice exposure to an herbicidal agent.  In January 2010, the RO sent the Appellant a letter wherein she was requested to submit or identify the Dr. M.C.D.'s letter or replacement letter and the surgeon's opinion.  The Appellant responded by submitting a copy of Dr. M.C.D.'s July 23, 2003 letter, and records demonstrating treatment for esophageal cancer.  Although requested, the Appellant did not submit or identify an opinion from the surgeon.  As such, the Board finds that the RO substantially complied with the October 2009 remand directives and, thus, a remand for curative action is not warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Appellant's claim was then readjudicated in a January 2011 supplemental statement of the case and was then remitted to the Board for further appellate review.

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2010).  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(b), (c).  If the evidence shows that the veteran died of a disorder that was ultimately related to his military service; the requirements do not require a service-connected disability to be the primary cause of death, only to be "etiologically related" or "causally connected."  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

At the time of the Veteran's death, service connection was in effect for ankylosing spondylitis of the lumbar spine, sacroiliac joints, and dorsal spine; residuals of a blast injury, with fractured right index finger, post-operative; diminished lung capacity associated with ankylosing spondylitis; and aortic regurgitation.  The Appellant asserted that the Veteran's esophageal cancer was due to his inservice exposure to an herbicidal agent, to include Agent Orange.

The law provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent...unless there is affirmative evidence to establish that the [veteran] was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).  Regulations provide that if the Veteran was exposed to an herbicidal agent during service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes colitis or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutaneous tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft tissue sarcomas, other than osteosarcoma, chondrosarcoma Kaposi's sarcoma, or mesothelioma.  38 C.F.R. § 3.309(e).  In order for presumptive service connection to be granted, the evidence must demonstrate that the veteran was present at some point on the landmass or inland waters of the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

The evidence of record clearly demonstrated that the Veteran served within the Republic of Vietnam during the Vietnam era.  Consequently, exposure to an herbicidal agent, including Agent Orange, is presumed.  38 U.S.C.A. § 1116(f).  The immediate cause of the Veteran's death was esophageal cancer.  However, esophageal cancer is not considered a disease for which presumption of service connection is warranted.  See 38 C.F.R. § 3.309(e).  As such, service connection for esophageal cancer on a presumptive basis is denied as a matter of law.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.309(e).  

Despite this finding, when a veteran does not qualify for service connection on a presumptive basis, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The Veteran's service treatment records are negative for esophageal cancer.

In an April 16, 2003 letter, Dr. M.C.D. explained that the Veteran's esophageal cancer was first diagnosed in November 2000.  The Veteran developed "recurrent disease" in September 2002, after which he underwent extensive treatment.

In a July 23, 2003 letter, Dr. M.C.D. stated that the Veteran developed metastatic disease and succumbed to the esophageal cancer on June 18, 2003.  Dr. M.C.D then opined that there was "a possibility" that the Veteran's esophageal cancer was linked to his presumed inservice exposure to Agent Orange.  

In August 2010, a VA examiner was requested to provide an opinion as to whether the Veteran's esophageal cancer was etiologically related to inservice exposure to an herbicidal agent.  After reviewing the relevant evidence of record, the examiner opined that it was "less likely as not (less than 50/50 probability)" that the Veteran's esophageal cancer was related to his presumed inservice exposure to an herbicidal agent, to include Agent Orange.  In support of this opinion, the examiner noted that the Veteran's medical history was significant for risk factors of esophageal cancer, including advancing age, male sex, chronic esophageal reflux disease, and tobacco use.

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is also mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The Board may favor the opinion of one competent medical expert over that of another provided the reasons therefore are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

In the July 23, 2003 letter, Dr. M.C.D. opined that there was "a possibility" that the Veteran's esophageal cancer was related to his inservice exposure to an herbicidal agent.  However, medical evidence couched in terms of "possible" is too speculative to establish service connection.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  Further, Dr. M.C.D.'s opinion did not address the Veteran's risk factors for esophageal cancer.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that medical opinion must be "based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one"); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that a medical examination must "take into account the records of prior medical treatment").  As such, the Board assigns little to no probative value to Dr. M.C.D.'s July 23, 2003 opinion.  

The only other opinion of record wherein the etiological relationship between the Veteran's esophageal cancer and his presumed inservice exposure to an herbicidal agent was assessed was the August 2010 VA examiner's opinion.  The examiner indicated that all relevant evidence was reviewed, including, but not limited to, the Veteran's private medical records, service treatment records, and Dr. M.C.D.'s July 23, 2003 letter.  The examiner also addressed the Veteran's risk factors for developing esophageal cancer prior to rendering the opinion.  Ultimately, the examiner opined that it was "less likely as not" that the Veteran's esophageal cancer was due to his inservice exposure to an herbicidal agent.  The Board finds that the VA examiner's August 2010 opinion is more probative as the examiner indicated that all relevant evidence was reviewed and addressed the Veteran's risk factors for developing esophageal cancer prior to rendering the opinion.  Schoolman, 12 Vet. App. at 310-11.

The Appellant does not assert that the Veteran experienced symptoms of esophageal cancer continuously after his active service discharge.  The evidence of record demonstrates that the Veteran's esophageal cancer was first diagnosed November 2000.  This more than 15-year time period without complaints or treatment weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  The Appellant asserts that the Veteran's esophageal cancer was due to his inservice exposure to an herbicidal agent, the Board finds that as a layperson her statements are not competent evidence sufficient to establish the etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The evidence or record does not demonstrate that the Appellant possesses the ability, knowledge, or experience to provide competent etiological opinions.  Id.; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Accordingly, there is no competent and probative evidence linking the cause of the Veteran's death to his military service or to a service-connected disorder.  Consequently, the preponderance of the evidence is against the claim of entitlement to service connection for the cause of the Veteran's death.  Thus, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for the Veteran's cause of death is not warranted.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


